Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-11 and 13-28 are pending.
Claims 1 and 24-28 were newly added or amended in the Applicant's filing on 9/01/2022.
Claim 12 was cancelled in the Applicant's filing on 9/01/2022.
This office action is being issued in response to the Applicant's filing on 9/01/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/01/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claims 1, 24 and 25 recite(s) a method and/or a system configured to perform a method of graphically representing the consequences that different financial choices have on desired future outcomes, the method including the following steps: (a) representing to a user multiple desired future outcomes in a 2D or 3D environment in a graphical display and receiving a plurality of user-selected or user-defined desired future outcomes from the user; (b) the graphically representing various choices that affect the likelihood of the user-selected or user-defined desired future outcomes being realized or not realized, where a choice relating to one such user-selected or user-defined future outcome affects the likelihood of realizing or not realizing one or more other such user-selected or user-defined future outcomes; (c) receiving a user input of a plurality of choices relating to the plurality of user-selected or user-defined desired future outcomes from the user; (d) using stochastic simulations to calculate the likelihood of each user-selected or user-defined desired future outcome being realized or not realized, given the choices input by the user; (e) the graphically representing in the 2D or 3D environment in the graphical display the likelihood of each user-selected or user-defined desired future outcome being realized or not realized by using coloring or shading, which does not include using only black and white displayed colors, to indicate the percentage of the simulations on the server in which each desired future outcome is realized or not realized; the method including the following implemented steps: (i) graphically presenting to the user actions needed to increase the chance of realizing a desired future outcome, including presenting different selectable options that are selectable to cause the stochastic simulation to re-calculate the likelihood of that desired future outcome being realized; (ii) receiving a user selection of a selectable option: (iii) re-calculating the likelihood of that desired future outcome being realized, in response to the user selection of the selectable option, and (iv) repeating step (e).
Claims 27-28 recite(s) a method and/or a system configured to perform a method of graphically representing the consequences that different financial choices have on desired future outcomes, the method including the following steps: (a) representing to a user multiple desired future outcomes in a 2D or 3D environment in a graphical display, and receiving a plurality of user-selected or user-defined desired future outcomes from the user; (b) the graphically representing various choices that affect the likelihood of the user-selected or user-defined desired future outcomes being realized or not realized, in the graphical display, where a choice relating to one such user-selected or user-defined future outcome affects the likelihood of realizing or not realizing one or more other such user-selected or user-defined future outcomes; (c) the receiving a user input of a plurality of choices relating to the plurality of user-selected or user-defined desired future outcomes from the user; (d) using a stochastic simulation to calculate the likelihood of each user-selected or user-defined desired future outcome being realized or not realized, given the choices input by the user; (e) graphically representing in the 2D or 3D environment in the graphical display the likelihood of each user-selected or user-defined desired future outcome being realized or not realized by using coloring or shading, which does not include using only black and white displayed colors, to indicate the percentage of the simulations on the server in which each desired future outcome is realized or not realized; the method including the following implemented steps: (i) displaying a desired future outcome as a graphical icon; (ii) using the stochastic simulation to calculate the likelihood of that desired future outcome being realized; (iii) graphically representing the likelihood of that desired future outcome being realized by setting the height of the icon above a time axis on a graph.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to determine the consequences of different financial choices (i.e. financial planning and management), which is a fundamental economic practice. Fundamental economic practices are a sub-group of a certain method of organizing human activity, an enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing a person how to manage their financial choices to achieve a particular financial outcome (i.e. budgeting) which is the management of personal behavior. Managing personal behavior is a sub-group of a certain method of organizing human activity, an enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under this second classification.
These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to determine the consequences of different financial choices, which is a mental process (i.e. a process normally performed within the human mind such as an observation, evaluation, judgment or opinion), an enumerated grouping of abstract ideas. Accordingly, the claim recites an abstract idea under this third classification.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a mobile phone computing device, a server, graphical user interface and a processor. The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-11 and 13-23 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

No Prior Art Rejection
Applicant’s amended claims have overcome the prior art of record based upon the previous determination of the Patent Trial and Appeal Board. see PTAB decision issued 7/01/2022, pp. 11-12. 
No further prior art has been asserted against the claimed invention. 

Response to Arguments
Applicant’s arguments pertaining to the previously asserted §103 Rejection have been fully considered and are persuasive.  These rejections have been withdrawn. However, some arguments remain relevant, as they apply to a §101 Rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection – Step 2A Prong One
Applicant argues that the claimed invention as embodied in Claims 1-11 and 13-25 do not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 20-26.
The Examiner respectfully disagrees.
Claims 1-11 and 13-25 recite a method and/or a system configured to perform a method for graphically representing the consequences that different financial choices have on desired future outcomes. 
The claimed invention recites a judicial exception. Specifically, the claimed invention recites a judicial exception under three different categories and/or sub-categories of judicial exceptions.
1. The claimed invention recites a fundamental economic practice, a sub-category of certain methods of organizing human activities. Examiner notes that mitigating financial risk is an example of a fundamental economic practice. see MPEP § 2106.04(a)(2)(II)(A). 
Graphically representing the consequences that different financial choices have on desired future outcomes is mitigation of financial risk. The claimed invention is mitigating the risk of a person not achieving the desired future financial outcomes.
On this point, PTAB stated:
We agree with the Examiner’s determination that claim 1 is directed to a method of controlling the behavior of persons concerning financial choices which is a fundamental economic practice which is a certain method of organizing human activity. see PTAB decision, p.5.

2. The claimed invention recites the management of personal behavior or relationships or interactions between people, a sub-category of certain methods of organizing human activities. 	Examiner notes that budgeting was deemed an example of managing personal behavior in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). Graphically representing the consequences that different financial choices have on desired future outcomes is budgeting. It is managing the financial choices of a person to achieve a desired future outcome.
3. The claimed invention recites a mental process (i.e. thinking) that “can be performed in the human mind, or by a human using a pen and paper.” see MPEP § 2106.04(a)(2)(III). 	
Examiner notes that a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind has been previously deemed a mental process. see Electric Power Group v. Alstom, S.A. (Fed. Cir. 2016), 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42.
On this point, the PTAB stated:
We also agree with the Examiner’s determination that claim 1 recites collecting information, analyzing it, and displaying certain results of the collection and analysis where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind and is deemed to be a mental process (Ans. 14). see PTAB decision, p. 5.

Additionally, Examiner notes that the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid to perform the claim limitation or mental processes performed on a computer. see MPEP § 2106.04(a)(2)(III). Determining the consequences that different financial choices have on desired future outcomes is a mental process and graphically representing the consequences of the different choices on paper or on a computer also fall within a mental process.
All argument(s) and/or rationale(s) set forth above with respect to earlier addressed claim(s), Claims 1-11 and 13-25, are hereby incorporated and/or reapplied so as to apply to Claim(s) 26-28 where applicable.

§101 Rejection – Step 2A Prong Two
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 27-37. 
Specifically, that the Applicant argues that the claimed invention improves the functioning of a computer or other technology, one of the considerations for determining whether the claimed invention integrates the abstract idea into a practical integration. see Arguments, pp. 28-29.
On this point, the Applicant asserts:
Claim 1 recites a practical application because, as discussed in MPEP 2106.05(a), Claim 1 provides an improvement to computer functionality (see MPEP 2106.05(a), I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY). The improvement in computer functionality is provided because in Claim 1 there is provided graphically representing the consequences that different financial choices have on desired future outcomes, using a graphical user interface displayed by a mobile phone computing device, including using a stochastic simulation engine on a server, the method including receiving a user selectable option in the  mobile computing device user interface that is selectable to cause the stochastic simulation engine on the server to re-calculate the likelihood of the desired future outcome being realized, and graphically representing the results in the graphical interface displayed by the mobile phone computing device. The use of a mobile phone computing device in combination with the use of a server to provide a user selectable option in the mobile computing device user interface that is selectable to cause the stochastic simulation engine on the server to re-calculate the likelihood of the desired future outcome being realized was not provided for by the prior art: see for example U.S. Patent No. 6,064,984 to Ferguson and U.S. Patent Application Publication No. 2003/0126054 to Purcell, and U.S. Patent No. 6,466,190 to Evoy, cited by the Examiner under 35 USC 103 against Claim 12 formerly on file, which do not provide a user selectable option in the mobile computing device user interface that is selectable to cause the stochastic simulation engine on the server to re-calculate the likelihood of the desired future outcome being realized. Indeed, in its Decision notified 1 July 2022, the PTAB found Claim 12 formerly on file to be non-obvious, where amended Claim 1 corresponds to Claim 12 formerly on file. See Arguments, p. 28-20 – emphasis added.

The Examiner respectfully disagrees.
The October 2019 Update recites:
In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. see October 2019 Update: Subject Matter Eligibility, p. 12.

Neither the specification nor the prior art provide evidence that there is a technical problem to be solved. In the instant case, there is no evidence that existing technology was incapable of “receiving a user selectable option in the mobile computing device user interface that is selectable to cause the stochastic simulation engine on the server to re-calculate the likelihood of the desired future outcome being realized.” 
Additionally, the specification does not provide evidence that, assuming there was a technical problem to be solved, that the claimed invention has solved the technical problem via an improvement to the functioning of a computer or other technology.
On this point, the PTAB stated:
We also find no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing. Nor do we find anything of record, short of attorney argument, that attributes any improvement in computer technology and/or functionality to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the revised Guidance. See Guidance, 84 Fed. Reg. at 55.

In this regard, the recitations do not affect an improvement in the functioning of the server of mobile phone computer or other technology, do not recite a particular machine or manufacture that is integral to the claims, and do not transform or reduce a particular article to a different state or thing. Id. Claim 1 is directed to a judicial exception that is not integrated into a practical application and thus claim 1 is directed to an “abstract idea.” see PTAB decision, p. 6 – emphasis added.

While the asserted prior art did not disclose the argued claim element, that does not establish that existing technology was incapable of performing that function. The lack of disclosure in the prior art does not establish the existence of a technical problem. It merely suggests novelty or nonobviousness.
However, a finding of novelty or nonobviousness does not necessarily lead to the conclusion that subject matter is patent eligible.  “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.” see Assn for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972, 1979 (2013).  Indeed, "[t]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” see Diamond v. Diehr, 209 USPQ 1, 9 (1981); see also Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961, 1973 (2012) (rejecting “the Government’s invitation to substitute §102, 103, and 112 inquiries for the better inquiry under §101”).
On this point, the PTAB stated:
We are not persuaded of error on the part of the Examiner by Appellant’s argument that the use of a mobile phone computing device in combination with that the use of a server in such methods was not provided for by the prior art and such use is not generic (Appeal Br. 16). To the extent Appellant maintains that the limitations of claim 1 necessarily amount to “significantly more” than an abstract idea because the claimed apparatus is allegedly patentable over the prior art, Appellant misapprehend the controlling precedent. Although the second step in the Alice/Mayo framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent- ineligible. See Mayo, 566 U.S. at 90. see PTAB decision, p. 10 – emphasis added.

The October 2019 Update: Subject Matter Eligibility memorandum recites:
Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update: Subject Matter Eligibility, p. 15.

Rather than the claimed invention demonstrating improving the functioning of a computer or other technology, the claimed invention demonstrates generally linking the use of the judicial exception to a particular technological environment (i.e. a computerized environment consisting of a mobile phone computing device and a server). 
Applicant argues that the claimed invention consisting of a mobile phone computing device and a server does not constitute “generic computer components.” see Arguments, p. 36.
Examiner assumes that the Applicant is arguing that the claimed invention is tied to a particular machine, one of the considerations for determining whether the claimed invention integrates the abstract idea into a practical integration. 
MPEP §2106.05(b) recites:
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). see MPEP §2106.05(b)(I) – emphasis added.

Examiner asserts that the additional elements (i.e. the computer elements) are not a particular machine, as established by caselaw and the MPEP, but are general purpose computers utilized to perform the judicial exception.
On this point, PTAB stated:
Turning to the second prong of the “directed to test,” claim 1 requires a “server” and a “mobile phone computing device.” These recitations do not impose “a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. We find no indication in the Specification, nor does Appellant direct us to any indication, that the operations recited in claim 1 invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent- eligible.”).

…

In this regard, the recitations do not affect an improvement in the functioning of the server of mobile phone computer or other technology, do not recite a particular machine or manufacture that is integral to the claims, and do not transform or reduce a particular article to a different state or thing. Id. Claim 1 is directed to a judicial exception that is not integrated into a practical application and thus claim 1 is directed to an “abstract idea.” see PTAB decision, pp. 5-6 – emphasis added.

	Applicant further argues:

But, as applicant has pointed out above, the recited computer components are not generic because, in respect of Claim 1, the use of a mobile phone computing device in combination with the use of a server, was not generic in the field of the invention, which relates to graphically representing the consequences that different financial choices have on desired future outcomes, using a graphical user interface, in which there is provided a user selectable option in the mobile computing device user interface that is selectable to cause the stochastic simulation engine on the server to re-calculate the likelihood of the desired future outcome being realized. see Arguments, pp. 37-38 – emphasis added.

	The Examiner respectfully disagrees.
	The use of a mobile phone computing device (i.e. an actual mobile phone) in combination with the use of a server was standard and conventional field of computers at the time the invention was made.
	Examiner notes that the term mobile phone computing device is considerably broader than a mobile phone. On this point PTAB stated:
We are not persuaded of error on the part of the Examiner by Appellant’s argument that the modification proposed by the Examiner would render the Ferguson device unsuitable for its intended use because the screen would have been too small in size. We agree with the Examiner’s response to this argument found on page 17 of the Answer. In this regard, we do not agree that the cited mobile phone computing device is limited to a cellular or smart phone. Rather, the language of claim 1 is broad enough to include a computing device that has the functionality of a mobile phone such as a laptop operating via a hotspot. We also agree that mobile phones have differing sized screens. In any case, Appellant has not proffered sufficient evidence that the information on the Ferguson interface cannot be displayed on a mobile phone computing device. see PTAB decision, p. 11 – emphasis added.

	Regardless, purely as a cursory example, Kaufman (US Patent 7,062,457) with a priority date of 09/22/2000 discloses a mobile phone computing device (i.e. cellular phone) operating in conjunction with a server. see col. 11, lines 6-26.
	All argument(s) and/or rationale(s) set forth above with respect to earlier addressed claim(s), Claims 1-11 and 13-25, are hereby incorporated and/or reapplied so as to apply to Claim(s) 26-28 where applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 4, 2022